DETAILED ACTION

This action is in response to the application filed on 5/21/2021. 
      Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/21/2021 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Liu et al. (US 20160219302 A1; hereinafter Liu).


























1. A method of video coding using OBMC (Overlapped Block Motion Compensation), the method comprising: 
receiving input data associated with a current block, wherein the input data correspond to pixel data to be coded at an encoder side or coded data to be decoded at a decoder side; 
“[0042] In the example of FIG. 1, source device 12 includes a video source 18, a video encoder 20, and an output interface 22. In some examples, output interface 22 may include a modulator/demodulator (modem) and/or a transmitter. Video source 18 may include a video capture device, e.g., a video camera, a video archive containing previously-captured video data, a video feed interface to receive video data from a
video content provider, and/or a computer graphics system for generating video data, or a combination of such sources of video data.”

“[0147] In some examples, whether to apply (e.g., enable) OBMC for a block boundary (e.g., a CU, PU, sub-block, or block boundary) may be based on the motion vector difference between the motion vectors of one or more (e.g., two) neighboring blocks that share a boundary with the current block…”

applying the OBMC to the current block depending on one or more constraints; and 
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”



signaling an OBMC syntax conditionally at the encoder side or parsing the OBMC syntax conditionally at the decoder side for the current block, wherein the OBMC syntax indicates whether the OBMC is applied to the current block.
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”

2. The method of Claim 1, wherein the current block corresponds to a coding unit (CU) and the OBMC syntax is a CU-level syntax.
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”


4. The method of Claim 1, wherein said one or more constraints correspond to whether the block width, block height, or block size of a target block is smaller than or equal to a threshold or is greater than or equal to a threshold.
“[0113] In some examples, video encoder 20 and/or video decoder 30 may be configured to disable OBMC relating to the third technique of this disclosure and/or another technique of this disclosure. For example, video encoder 20 and/or video decoder 30 may be configured to disable OBMC for PUs within a current CU if (e.g., when) the size of the current CU is smaller than that of the sub-block size. In such an example, video encoder 20 and/or video decoder 30 may be configured to determine the size of the current CU and compare the determined size of the current CU to the size of the sub-block to determine whether the size of the current CU is smaller than that of the sub-block size. Based on determining that the size of the current CU is smaller than the sub-block size, video encoder 20 and/or video decoder 30 may be configured to disable OBMC for PUs within a current CU.”

5. The method of Claim 1, wherein said one or more constraints correspond to whether one or more motion vector of a target block is integer motion vector or not.
“[0149] In other examples, whether to apply (e.g., enable) OBMC for a block boundary (e.g., a CU, PU, sub-block, or block boundary) may be based on whether two motion vectors of two neighboring blocks (e.g., one motion vector for each of the two neighboring blocks) that share a boundary with the current block both point to integer pixel positions. In such examples, video encoder 20 and/or video decoder 30 may be configured to determine whether two motion vectors of two neighboring blocks (e.g., one motion vector for each of the two neighboring blocks) that share a boundary with the current block both point to integer pixel positions. In some examples, if both motion vectors point to integer pixel positions, video encoder 20 and/or video decoder 30 may be configured to not apply (e.g., disable) OBMC for the boundary(ies). In other examples, if both motion vectors do not point to integer pixel positions, video encoder 20 and/or video decoder 30 may be configured to apply (e.g., enable) OBMC for the boundary(ies).”

7. The method according to any of Claim 4, wherein the target block is the current block or is one of the neighboring blocks.
“[0093] The techniques described below are used for overlapped block motion compensation (OBMC). In some examples, as described herein, OBMC may refer to any process involving the use of motion information from one or more blocks neighboring the current block and performing a weighted average to generate the prediction block of the current block. In such examples, the OBMC may be performed 

8. The method according to any of Claim 5, wherein the target block is the current block or is one of the neighboring blocks.
“[0093] The techniques described below are used for overlapped block motion compensation (OBMC). In some examples, as described herein, OBMC may refer to any process involving the use of motion information from one or more blocks neighboring the current block and performing a weighted average to generate the prediction block of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to generating multiple motion vectors from the current block and one or more neighboring blocks, and combining (e.g., averaging) them for the current block.”

Regarding the claim 10, it recites elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claim 1 applies.  

Regarding the processor and memory in the claims, see [0049] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, hardware, or any combinations thereof. If the techniques are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure. Any of the foregoing (including hardware, software, a combination of hardware and 


Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Chuang et al. (US 20180098086 A1; hereinafter Chuang).

1. A method of video coding using OBMC (Overlapped Block Motion Compensation), the method comprising: 
receiving input data associated with a current block, wherein the input data correspond to pixel data to be coded at an encoder side or coded data to be decoded at a decoder side; 
“[0073] The video data from the video source 102 may include one or more input pictures or frames. A picture or frame is a still image that is part of a video. The encoder engine 106 (or encoder) of the encoding device 104 encodes the video data to generate an encoded video bitstream. In some examples, an encoded video bitstream (or “video bitstream” or “bitstream”) is a series of one or more coded video sequences. A coded video sequence (CVS) includes a series of access units (AUs) starting with an AU that has a random access point picture in the base layer and with certain properties up to and not including a next AU that has a random access point picture in the base layer and with certain properties. For example, the certain properties of a random access point picture that starts a CVS may include a RASL flag (e.g., NoRaslOutputFlag) equal to 1.” 

“[0179] FIG. 15 illustrates a process 1500 for the existing signaling between the IC and the OBMC flags (blocks 1504 and 1506), as well as the flow charts on the improved signaling (blocks 1502 and 1508-1518). It is proposed that using example 1, example 2, or example 3 above can achieve lower encoding complexity and better coding efficiency than existing techniques. For example, at block 1502, the process 1500 signals the motion vector and reference index for a current block. Using existing techniques, the OBMC flag (at block 1504) and the IC flag (at block 15060 are signaled. However, in example 1, the process 1500 checks whether the IC flag is signaled at block 1508. If the IC flag is signaled, the OBMC flag is not signaled. However, if the IC flag is not signaled, the OBMC flag is signaled at block 1510. When the OBMC flag is not signaled, it is assumed to be disabled for the current block.”

applying the OBMC to the current block depending on one or more constraints; and 


signaling an OBMC syntax conditionally at the encoder side or parsing the OBMC syntax conditionally at the decoder side for the current block, wherein the OBMC syntax indicates whether the OBMC is applied to the current block.
“[0177] In some examples, the Overlapped Block Motion Compensation (OBMC) technique previously described can be used disjoint when LIC (e.g., either bi-predictive and/or uni-predictive LIC) is enabled. For example, in some cases, when LIC is enabled for a block, OBMC is disabled for the block. In another example, when LIC is enabled, OBMC is disabled for B-type slices only. In such examples, the OBMC flag and the IC flag (e.g., in the syntax of a parameter set, in a header, in an SEI message, or the like) can be enabled together only for the blocks in P-type slice. In another example, when LIC is enabled, OBMC is disabled only for bi-predicted blocks. In such examples, the OBMC and IC techniques can simultaneously be applied only for uni-predicted blocks.”

“[0179] FIG. 15 illustrates a process 1500 for the existing signaling between the IC and the OBMC flags (blocks 1504 and 1506), as well as the flow charts on the improved signaling (blocks 1502 and 1508-1518). It is proposed that using example 1, example 2, or example 3 above can achieve lower encoding complexity and better coding efficiency than existing techniques. For example, at block 1502, the process 1500 signals the motion vector and reference index for a current block. Using existing techniques, the OBMC flag (at block 1504) and the IC flag (at block 15060 are signaled. However, in example 1, the process 1500 checks whether the IC flag is signaled at block 1508. If the IC flag is signaled, the OBMC flag is not signaled. However, if the IC flag is not signaled, the OBMC flag is signaled at block 1510. When the OBMC flag is not signaled, it is assumed to be disabled for the current block.”

2. The method of Claim 1, wherein the current block corresponds to a coding unit (CU) and the OBMC syntax is a CU-level syntax.
“[0077] A size of a CU corresponds to a size of the coding mode and may be square in shape. For example, a size of a CU may be 8×8 samples, 16×16 samples, 32×32 

“[0177] In some examples, the Overlapped Block Motion Compensation (OBMC) technique previously described can be used disjoint when LIC (e.g., either bi-predictive and/or uni-predictive LIC) is enabled. For example, in some cases, when LIC is enabled for a block, OBMC is disabled for the block. In another example, when LIC is enabled, OBMC is disabled for B-type slices only. In such examples, the OBMC flag and the IC flag (e.g., in the syntax of a parameter set, in a header, in an SEI message, or the like) can be enabled together only for the blocks in P-type slice. In another example, when LIC is enabled, OBMC is disabled only for bi-predicted blocks. In such examples, the OBMC and IC techniques can simultaneously be applied only for uni-predicted blocks.”

3. The method of Claim 1, wherein said one or more constraints correspond to whether a target block is uni-prediction coded or not, and the OBMC syntax is not signaled for the current block if the target block is bi-prediction coded.
“[0177] In some examples, the Overlapped Block Motion Compensation (OBMC) technique previously described can be used disjoint when LIC (e.g., either bi-predictive and/or uni-predictive LIC) is enabled. For example, in some cases, when LIC is enabled for a block, OBMC is disabled for the block. In another example, when LIC is enabled, OBMC is disabled for B-type slices only. In such examples, the OBMC flag and the IC flag (e.g., in the syntax of a parameter set, in a header, in an SEI message, or the like) can be enabled together only for the blocks in P-type slice. In another example, when LIC is enabled, OBMC is disabled only for bi-predicted blocks. In such examples, the OBMC and IC techniques can simultaneously be applied only for uni-predicted blocks.”

“[0179]… When the OBMC flag is not signaled, it is assumed to be disabled for the current block.”

“[0207] In some examples, Overlapped Block Motion Compensation (OBMC) can be disabled for the current block when local illumination compensation is enabled for the current block. In some cases, OBMC is disabled for B-type slices of the video data when local illumination compensation is enabled for the video data. In some cases, OBMC is disabled for bi-predicted blocks of the video data when local illumination compensation is enabled for the video data.”

4. The method of Claim 1, wherein said one or more constraints correspond to whether the block width, block height, or block size of a target block is smaller than or equal to a threshold or is greater than or equal to a threshold.


6. The method according to any of Claim 3, wherein the target block is the current block or is one of the neighboring blocks.
“[0135] A prediction block based on motion vectors of a neighboring sub-block is denoted as P.sub.N, with N indicating an index for the neighboring above, below, left and right sub-blocks and the prediction block based on motion vectors of the current sub-block is denoted as P.sub.C. When P.sub.N belongs to the same PU as P.sub.C (thus contains the same motion information), the OBMC is not performed from P.sub.N. Otherwise, every pixel of P.sub.N is added to the same pixel in P.sub.C, e.g., four rows/columns of P.sub.N are added to P.sub.C. The weighting factors {¼, ⅛, 1/16, 1/32} are used for P.sub.N and the weighting factors {¾, ⅞, 15/16, 31/32} are used for P.sub.C. The exception are small MC blocks, (i.e., when PU size is equal to 8×4, 4×8 or a PU is coded with ATMVP mode), for which only two rows/columns of P.sub.N are added to P.sub.C. In this case, weighting factors {¼, ⅛} are used for P.sub.N and weighting factors {¾, ⅞} are used for P.sub.C. For P.sub.N generated based on motion vectors of vertically (horizontally) neighboring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor. Note that for PU boundaries, OBMC can be applied on each side of the boundary. Such as in FIG. 8A and FIG. 8B, OBMC can be applied along boundary between PU1 and PU2 twice. 

7. The method according to any of Claim 4, wherein the target block is the current block or is one of the neighboring blocks.
“[0135] A prediction block based on motion vectors of a neighboring sub-block is denoted as P.sub.N, with N indicating an index for the neighboring above, below, left and right sub-blocks and the prediction block based on motion vectors of the current sub-block is denoted as P.sub.C. When P.sub.N belongs to the same PU as P.sub.C (thus contains the same motion information), the OBMC is not performed from P.sub.N. Otherwise, every pixel of P.sub.N is added to the same pixel in P.sub.C, e.g., four rows/columns of P.sub.N are added to P.sub.C. The weighting factors {¼, ⅛, 1/16, 1/32} are used for P.sub.N and the weighting factors {¾, ⅞, 15/16, 31/32} are used for P.sub.C. The exception are small MC blocks, (i.e., when PU size is equal to 8×4, 4×8 or a PU is coded with ATMVP mode), for which only two rows/columns of P.sub.N are added to P.sub.C. In this case, weighting factors {¼, ⅛} are used for P.sub.N and weighting factors {¾, ⅞} are used for P.sub.C. For P.sub.N generated based on motion vectors of vertically (horizontally) neighboring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor. Note that for PU boundaries, OBMC can be applied on each side of the boundary. Such as in FIG. 8A and FIG. 8B, OBMC can be applied along boundary between PU1 and PU2 twice. First, OBMC is applied with PU2's MV to the shaded blocks along the boundary inside PU1. Second, OBMC is applied with the PU1's MV to the shaded blocks along the boundary inside PU2. In contrast, OBMC can only be applied to one side of CU boundaries because when coding the current CU, CUs which have been coded cannot be changed.”

9. The method of Claim 1, wherein said one or more constraints correspond to the OBMC being applied to a target block for Inter mode when the target block is uni-prediction coded, and the OBMC syntax is not signaled for the current block if the current block is bi-prediction coded.
“[0177] In some examples, the Overlapped Block Motion Compensation (OBMC) technique previously described can be used disjoint when LIC (e.g., either bi-predictive and/or uni-predictive LIC) is enabled. For example, in some cases, when LIC is enabled for a block, OBMC is disabled for the block. In another example, when LIC is enabled, OBMC is disabled for B-type slices only. In such examples, the OBMC flag and the IC flag (e.g., in the syntax of a parameter set, in a header, in an SEI message, or the like) 

“[0179]… When the OBMC flag is not signaled, it is assumed to be disabled for the current block.”

“[0207] In some examples, Overlapped Block Motion Compensation (OBMC) can be disabled for the current block when local illumination compensation is enabled for the current block. In some cases, OBMC is disabled for B-type slices of the video data when local illumination compensation is enabled for the video data. In some cases, OBMC is disabled for bi-predicted blocks of the video data when local illumination compensation is enabled for the video data.”

Regarding the claim 10, it recites elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claim 1 applies.  

Regarding the processor and memory in the claims, see “[0059] Furthermore, embodiments may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware or microcode, the program code or code segments to perform the necessary tasks (e.g., a computer-program product) may be stored in a computer-readable or machine-readable medium. A processor(s) may perform the necessary tasks.”
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikai (US20190191171A1 ) and Chiang et al. (US20190320203A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481